Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the amendment filed on 03/02/2022.  
Applicant has amended claim 2 in order to overcome the objection to the claim.  The amendment has been entered and the objection has been withdrawn by the examiner.
the Applicants has further amended independent claims 1 and 9 to incorporate the subject matter of allowed independent claim 12. 
The applicant has canceled claim 10.
Claims 1-9 and 11-15 are pending and have been examined.

Allowable Subject Matter
Claims 1-9 and 11-15 are allowed over the art of record.
	The following is an examiner’s statement of reasons for allowance:
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the fluid level estimation system configured to determine from the temperature data, temperatures at the pre-determined locations on and around the electrical device and an ambient temperature for the ambient environment surrounding the electrical device; generate feature vectors for one or more temperatures using reference temperatures and the ambient temperature; and predict a level of the fluid inside the electrical device based on the feature vectors and historical temperature gradient data associated with the electrical device”.  
In re to claim 4, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a feature vector generation module configured to generate feature vectors for one or more temperatures of the fluid, using a reference temperature of the fluid and the ambient temperature; and a level prediction module configured to predict a level of the fluid inside the electrical device based on the feature vectors and historical temperature gradient data associated with the electrical device”.  
In re to claim 9, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the fluid level estimation system configured to determine from the temperature data, temperatures at the pre-determined locations on and around the electrical device and an ambient temperature for the ambient environment surrounding the electrical device; generate feature vectors for one or more temperatures using reference temperatures and the ambient temperature; and predict a level of the fluid inside the electrical device based on the feature vectors and historical temperature gradient data associated with the electrical device”. 
In re to claim 12, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “generating feature vectors for one or more temperatures using reference temperatures and the ambient temperature; and predicting a level of the fluid inside the electrical device based on the feature vectors and historical temperature gradient data associated with the electrical device”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2 and 3, claims 2 and 3 depend from claim 1, thus are also allowed for the same reasons provided above.  
In re to claims 5-8, claims 5-8 depend from claim 4, thus are also allowed for the same reasons provided above.  
In re to claim 11, claim 11 depend from claim 9, thus is also allowed for the same reasons provided above.  
In re to claims 13-15, claims 13-15 depend from claim 12, thus are also allowed for the same reasons provided above.        
Conclusion
The closest prior art Snelling et al. (US 6,568,263 B1) listed on the PTO-892 for discloses a system for the detection of level of fluid and energy of an electrical device.
However, Snelling et al. is silent or do not fairly suggest generating feature vectors for one or more temperatures using reference temperatures and the ambient temperature; and predict a level of the fluid inside the electrical device based on the feature vectors and historical temperature gradient data associated with the electrical device.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839